Citation Nr: 1633281	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a mental condition, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1984.

These matters come before the Board of Veterans Appeals (Board) on appeal from March 2010, May 2013, and May 2014 Rating Decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

Pursuant to the Veteran's request, a hearing before a Veterans' Law Judge was scheduled for April 2016.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

The issues of entitlement to service connection for a mental condition and a lumbar spine disability, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a mental condition was denied in a January 2009 rating decision that was not appealed, nor was new and material evidence submitted within the appeal period.

2.  Evidence received since the final January 2009 denial is new and relates to       an unestablished fact necessary to substantiate the Veteran's claim for service connection for a mental condition.





CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied the Veteran's claim for entitlement to service connection for a mental condition is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final January 2009 denial is new and material; the criteria to reopen the claim for entitlement to service connection for a mental condition have been met.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a mental condition was originally denied in a January 2009 rating decision on the basis that the VA examiner diagnosed polysubstance dependence and did not meet the diagnostic criteria for a mental condition for which service-connected compensation could be paid.  In so finding, the rating decision considered VA treatment records including an August 28, 2008 medical problem list indicating a history of major depressive disorder and panic disorder.  Although the Veteran was notified of this rating decision and his appellate rights   in a February 6, 2009 letter, he did not appeal.  Additional VA treatment records were received on February 3, 2010.  Those records included a January 5, 2010 VA treatment record again noting a history of major depressive disorder and panic disorder on the Veteran's VA active problems list.  While this evidence was new    it was not material because it was duplicative of the August 28, 2008 VA active problems list that was of record at the time of the January 2009 rating decision.  38 C.F.R. § 3.156(a) (2015).  As such, the January 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In May 2011, the Veteran filed a petition to reopen his claim for a mental condition.  A May 2013 rating decision denied the Veteran's petition to reopen his claim.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in the January 2009 rating decision includes additional lay statements, VA treatment records, Social Security Administration (SSA) records, and an August 2014 VA mental disorder examination report and opinion.  All the evidence is new, in that it was not previously of record at the time of the January 2009 rating decision.  Additionally, the SSA psychiatric evaluation and the August 2014 VA examination report are material because they indicate that the Veteran has current psychiatric diagnoses.  Additionally, the Veteran's lay statements addressed the onset of his psychiatric symptoms.  As the aforementioned evidence must be presumed credible for purposes of reopening a claim and goes to the previously unestablished elements  for service connection, a current diagnoses and a possible relationship to service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a mental condition is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a mental condition is reopened and to that extent only the appeal is granted.


REMAND

Initially, the Board finds that there are outstanding VA and private treatment records.  

In a January 2009 statement the Veteran reported that he had received treatment at the Milwaukee VA Medical Center.  Additionally, the August 2014 VA mental disorder examination report noted that the Veteran had received psychiatric hospitalization and rehabilitation at the Hines, Milwaukee, and Dublin VA Medical Centers, as well as the Lovell Federal Health Care Center (LFHCC).  The record does not contain VA treatment records from the Milwaukee or Dublin Medical Centers.  Additionally, while the record contains treatment records from the Hines, Jesse Brown, and North Chicago (LFHCC) VA Medical Center, these records do not include underlying inpatient treatment records corresponding to the various inpatient discharge summaries for the Veteran's reported periods of hospitalization.  Moreover, the current records do not reflect the Veteran's initial diagnosis with diabetes.  While the record contains prescription lists noting when the Veteran was prescribed quetiapine or Seroquel, it does not contain the underlying treatment record corresponding to the initial prescription.  Accordingly, on remand all VA treatment records from the Milwaukee or Dublin Medical Centers, as well as any outstanding inpatient treatment records and/or updated treatment records from Hines, Jesse Brown, and North Chicago VAMCs should be associated with the record. 

The record also indicates that there may be outstanding private treatment records.  Specifically, a January 31, 2014 letter from Affiliated Health Care Associates indicated that the Veteran received care for a lumbosacral spine injury from that facility.  Records from this provider have not been requested or otherwise obtained.  As these records may be pertinent to the Veteran's claim, on remand reasonable effort must be made to obtain them. 

With regard to the Veteran psychiatric claim, the Board finds that an addendum opinion is required.  The Veteran was provided a VA mental disorder examination in August 2014, at which time he was diagnosed with opioid use disorder, major depressive disorder, and social anxiety disorder.  The examiner opined that the Veteran's depression was less likely as not incurred in or caused by his in-service adjustment disorder that occurred in September 2003.  The examiner noted that    the Veteran was unable to recall any event around 2003 that was the origin of his depressed mood and endorsed a longstanding history of depression and anxiety since childhood.  On that basis, the examiner opined that the Veteran's depression appeared to be a longstanding mood disorder, perhaps enhanced by life stressors.  

The Board notes that the examiner's negative opinion did not address the Veteran's social anxiety disorder.  Additionally, with regard to the negative opinion concerning depression, the examiner referenced a September 2003 in-service diagnosis of adjustment disorder.  The Veteran's in-service psychiatric treatment was in 1983 not 2003.  In light of the above, an addendum opinion is necessary.  

With regard to the Veteran's lumbar spine claim, he was provided a VA spine examination in January 2016.  The examiner opined that the Veteran's lower back condition was less likely than not incurred in or caused by service.  In support of that finding the examiner noted that the January 7, 1983 service treatment record purported by the Veteran to be related to his lumbar spine condition only referenced upper abdominal pain consistent with gastrointestinal problems.  As such, there was no evidence to support an in-service back injury or complaints of back pain and no medical evidence to support a causal relationship between the Veteran's military service and his current back condition.  Subsequent to the examination, on his January 2016 VA Form 9 the Veteran asserted that his chronic back pain stemmed from the repetitive motion of lifting heavy firefighting equipment during service.  He noted that he was frequently sore during service but that he was young and therefore able to overcome and adapt.  In light of the Veteran's new assertion, on remand an addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA treatment records from May 21, 2015 to present, as well as all outstanding VA inpatient treatment records from the Hines and North Chicago VA Medical Centers, and all treatment records from the Dublin and Milwaukee VA Medical Centers.     If records cannot be obtained the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal, to include records from Affiliated Health Care Associates.  After securing the necessary releases, request any relevant records identified that are    not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, return the claims file to the August 2014 VA mental disorders examiner, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond      to the questions presented, one should be scheduled.  

Following review of the claims file, for any psychiatric diagnosis present during the pendency of the appeal other than personality disorders, the examiner should state whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder, to include social anxiety disorder  had its onset in service or is otherwise related to military service.  A complete rationale should be provided for all opinions and conclusions expressed.

4.  After the above is completed to the extent possible, return the claims file to the January 2016 VA spine examiner, if available, to obtain an addendum opinion.    If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or more) that any lumbar spine disability diagnosed during the pendency of the appeal had its onset in service or is otherwise related to military service.  In   so opining, the examiner should address the Veteran's assertion that his current diagnoses are related to his in-service duties as a fire protection specialist, to include repetitive strain from lifting heavy firefighting equipment from the ground.  A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the requested actions, and any additional actions deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


